IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


PAIGE MOODY AND KHALIL            : No. 183 EAL 2018
TOMLINSON, CO-ADMINISTRATORS OF   :
THE ESTATE OF GIANNA TOMLINSON,   :
DECEASED                          : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
                                  :
            v.                    :
                                  :
                                  :
LEHIGH VALLEY HOSPITAL-CEDAR      :
CREST, LEHIGH VALLEY HEALTH       :
NETWORK, LVPG-EMERGENCY           :
MEDICINE, TERESA M. ROMANO MD,    :
JULIE N. PHILLIPS MD, KENNETH P.  :
RACHWAL PA-C, REGINA L. WYERS PA- :
C VICTOR RODRIGUEZ, M.D., NATHAN  :
C. HIMES M.D. ALEXANDER M. KOWAL  :
M.D. AND MEDICAL IMAGING OF       :
LEHIGH VALLEY, P.C., CHILDREN'S   :
HOSPITAL OF PHILADELPHIA, SACRED :
HEART HOSPITAL, SACRED HEART      :
HEALTH SYSTEMS, SACRED HEART      :
PEDIATRICS ASSOCIATES AND         :
ANDREW UNGER, M.D.                :
                                  :
                                  :
PETITION OF: SACRED HEART         :
HOSPITAL, SACRED HEART HEALTH     :
SYSTEMS, SACRED HEART             :
PEDIATRICS ASSOCIATES AND         :
ANDREW UNGER, M.D.                :


                                     ORDER



PER CURIAM

     AND NOW, this 12th day of September, 2018, the Petition for Allowance of Appeal

is DENIED.
[183 EAL 2018] - 2